The Court, remarking that the entry made by the Justice on his docket was a substantial though not a literal compliance with the requisition of the statute, {Rev. Laws, 641, Seo. 4Í;) and that the amendment applied for was sanctioned in time and principle by that sustained in the ca.se of Thompson v. Sutton, 1 Halsted 220, made the rule absolute. Sims then stated that on the dismissal of the appeal an execution had been issued out of the Court of Common Pleas, and delivered to the sheriff, and moved for a rule to stay the execution.
The Court doubted the propriety of such rule, but on being referred to the case of Johnson v. Bowker, in September Term, 1823, when on the entry of a rule to shew cause why a mandamus should not issue a rule to stay execution had been made; the Court allowed the rule without prejudice however to the question of its propriety in any future case.